EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002\ In connection with the Quarterly Report of Vu1 Corporation (the "Company") on Form 10-Q for the quarter ended March 31, 2014 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we, William B. Smith, Chief Executive Officer and Principal Executive Officer, and Matthew DeVries, Chief Financial Officer and Principal Accounting Officer, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 15, 2014 /s/ William B. Smith William B. Smith Chief Executive Officer (Principal Executive Officer) Date: May 15, 2014 /s/ Matthew DeVries Matthew DeVries Chief Financial Officer (Principal Financial and Accounting Officer)
